Case: 14-10302      Document: 00512708466         Page: 1    Date Filed: 07/23/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 14-10302                           July 23, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
GLORIA CARTER,

                                                 Plaintiff-Appellant

v.

ODIS E. CARTER; NONYE JUDE MENES; MARK RUSSELL ROBINIUS;
DAVID ANTHONY LOPEZ,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:13-CV-2939


Before JOLLY, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Gloria Carter appeals the district court’s dismissal of her pro se 42 U.S.C.
§ 1983 civil rights complaint in which she alleged that the defendants
conspired against her in connection with her divorce case. In particular, Carter
contends that David Anthony Lopez, a judge presiding over her divorce
proceeding, engaged in conduct that amounted to fraud, conspiracy,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10302       Document: 00512708466    Page: 2   Date Filed: 07/23/2014


                                   No. 14-10302

corruption, and various other vague allegations of criminal activity.         The
district court determined that Carter had failed to plead sufficient facts to state
a claim for relief that is plausible on its face. Relying on Mireles v. Waco, 502
U.S. 9, 11-12 (1991), and Ballard v. Wall, 413 F.3d 510, 515 (5th Cir. 2005),
the district court found that Judge Lopez was entitled to absolute judicial
immunity and dismissed the complaint.
         We review a district court’s grant of a motion to dismiss de novo. Bustos
v. Martini Club Inc., 599 F.3d 458, 461 (5th Cir. 2010). However, Carter’s
arguments regarding the sole issue on appeal, the motion to dismiss based on
judicial immunity, are minimal and entirely conclusory, without any citation
to the record or any applicable law. Carter simply does not address the district
court’s reasons or analysis beyond reasserting and rearguing the same
allegations of fraud, conspiracy, and corruption that she raised in the district
court.
         This court will not raise and discuss legal issues that an appellant has
failed to assert. Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d
744, 748 (5th Cir. 1987); see Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995)
(emphasizing that although pro se briefs are construed liberally, pro se parties
must still brief the issues and reasonably comply with FED. R. APP. P. 28(a)).
Issues not adequately argued in the body of the brief are deemed abandoned.
Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). By failing to challenge
the district court’s determination or to identify any error in the district court’s
reasoning regarding her claims for relief, Carter has abandoned her claims on
appeal. See id.; Brinkmann, 813 F.2d at 748 (noting that the failure to identify
any error in the court’s analysis is the same as if the appellant had not
appealed the judgment).
         The judgment of the district court is AFFIRMED.



                                         2